Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2015

                                    No. 04-15-00122-CR

                                   Carlos Bernard SMITH,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR8656
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
        Before the Court is the State’s third motion for extension of time requesting a 30-day
extension. The State’s brief was originally due August 13, 2015, and it has been allowed two
extensions of time to October 14, 2015. The State now requests another 30-day extension to
November 13, 2014.

        Given the generous extensions of time already allowed, the motion is GRANTED in part.
The State must file its brief on or before Thursday, October 29, 2015. This extension extends
appellant’s deadline to 75 days after the original brief was due. For this reason, NO FURTHER
EXTENSIONS OF TIME WILL BE GRANTED. If the State’s brief is not filed by this date, the
case will be set at issue, and the appeal will proceed without the State’s brief.


                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court